DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-27 are pending for examination. Claims 1, 10, and 19 are independent claims.
	This Office Action is Non-Final.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in India on 12/17/2019. It is noted, however, that applicant has not filed
a certified copy of the IN201941052392 application as required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 1, limitation “the set tokens” is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 5 “the target server” is unclear and indefinite what this refers back to in this claim. Lines 3-4 recites “validating received … against received target server configuration data” and not “a target server”.  Appropriate correction is required.
Claim 1, line 11 “the predefined restore rules” lacks antecedent basis.  Appropriate correction is required.
Claim 1, line 17 “the status of set of tokens” lacks antecedent basis.  Appropriate correction is required.
Claims 2-9 depend on claim 1 and inherits the deficiencies of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 3, line 1 recites the limitation “the configuration data” that is unclear and indefinite if refers to claim 1 “source server configuration data” or “target server configuration data”.  Appropriate correction is required.
Claim 3, line 2 “the application and database” lacks antecedent basis.  Appropriate correction is required.
Claim 4, line 1 “the sequential actions” lacks antecedent basis.  Appropriate correction is required.
Claim 4, lines 2-3 recites the limitation “the token respective node in the set of nodes”  is indefinite and unclear what this refers to in claim 1? The limitation is also grammatically incorrect.  Appropriate correction is required.
Claim 5, line 2 recites the limitation “the respective nodes” that is unclear and indefinite what this limitation refers back to in claim 1?  Appropriate correction is required.
Claim 5, line 3 “the validation performed over the source and target servers” is unclear and indefinite what this refers back to in claim 1. Claim 1, lines 3-4 recites “validating received source server configuration data against received target server configuration data” and not “source and target servers”.  Appropriate correction is required.
Claim 7, line 1 and line 2 the limitation “the restoring” is indefinite and unclear whether this refers to “restoring” of claim1, line 5 or line 14.  Appropriate correction is required.
Claim 9, line 2 the limitation “of cloning process” is unclear if refers to cloning of line 1, lines 6-8 or a new cloning process?  Appropriate correction is required.

Claim 10, line 7 “the target server” is unclear and indefinite what this refers back to in this claim. Lines 5-6 recites “validate received … against received target server configuration data” and not “a target server”.  Appropriate correction is required.
Claim 10, line 13 “the predefined restore rules” lacks antecedent basis.  Appropriate correction is required.
Claim 10, line 19 “the status of set of tokens” lacks antecedent basis.  Appropriate correction is required.
Claims 11-18 depend on claim 10 and inherits the deficiencies of claim 10.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 12, line 1 recites the limitation “the configuration data” that is unclear and indefinite if refers to claim 10 “source server configuration data” or “target server configuration data”.  Appropriate correction is required.
Claim 12, line 2 “the application and database” lacks antecedent basis.  Appropriate correction is required.
Claim 13, line 1 “the sequential actions” lacks antecedent basis.  Appropriate correction is required.
Claim 13, lines 2-3 recites the limitation “a status of the token for a respective node in the set of nodes”  is indefinite and unclear what this refers to in claim 10? Appropriate correction is required.
Claim 14, line 2 recites the limitation “the respective nodes” that is unclear and indefinite what this limitation refers back to in claim 10?  Appropriate correction is required.
Claim 14, line 3 “the validation performed over the source and target servers” is unclear and indefinite what this refers back to in claim 10. Claim 10, lines 5-6 recites “validate received source server configuration data against received target server configuration data” and not “source and target servers”.  Appropriate correction is required.
Claim 16, line 1 and line 2 the limitation “the restore” is indefinite and unclear whether this refers to “restore” of claim 10, line 7 or line 16.  Appropriate correction is required.
Claim 18, line 2 the limitation “of cloning process” is unclear if refers to cloning of claim 10, line 1, lines 8-10 or a new cloning process?  Appropriate correction is required.

Claim 19, line 8 “the target server” is unclear and indefinite what this refers back to in this claim. Lines 6-7 recites “validating received … against received target server configuration data” and not “a target server”.  Appropriate correction is required.
Claim 19, line 9 “the multi-tiered application” lacks antecedent basis.  Appropriate correction is required.
Claim 19, line 14 “the predefined restore rules” lacks antecedent basis.  Appropriate correction is required.
Claim 19, line 20 “the status of set of tokens” lacks antecedent basis.  Appropriate correction is required.
Claims 20-27 depend on claim 19 and inherits the deficiencies of claim 19.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 20, line 2 “the multi-tiered application” lacks antecedent basis.  Appropriate correction is required.
Claim 21, line 2 recites the limitation “the configuration data” that is unclear and indefinite if refers to claim 19 “source server configuration data” or “target server configuration data”.  Appropriate correction is required.
Claim 21, line 2 “the application and database” lacks antecedent basis.  Appropriate correction is required.
Claim 21, line 2 “the application and database” lacks antecedent basis.  Appropriate correction is required.
Claim 22, line 2 “the sequential actions” lacks antecedent basis.  Appropriate correction is required.
Claim 22, line 3 recites the limitation “a status of the token respective node in the set of nodes”  is indefinite and unclear what this refers to in claim 19? The limitation is also grammatically incorrect.  Appropriate correction is required.
Claim 23, line 2 recites the limitation “the respective nodes” that is unclear and indefinite what this limitation refers back to in claim 19?  Appropriate correction is required.
Claim 23, lines 3-4 “the validation performed over the source and target servers” is unclear and indefinite what this refers back to in claim 19. Claim 19, lines 6-7 recites “validating received source server configuration data against received target server configuration data” and not “source and target servers”.  Appropriate correction is required.
Claim 25, line 1 and line 2 the limitation “the restore” is indefinite and unclear whether this refers to “restoring” of claim 19, line 8 or line 17.  Appropriate correction is required.
Claim 27, line 3 the limitation “of cloning process” is unclear if refers to cloning of claim 19, lines 9-11 or a new cloning process?  Appropriate correction is required.

Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejections and objections set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Kulkarni et al. (U.S. Publ. No. 2006/0047720 A1) teaches automated physical database backup, refresh and cloning system and method automatically generates scripts or commands for implementing one or more tasks related to physical database backup and/or database and application refresh or cloning operations between a source environment and a target environment. The scripts or commands make use of parameters describing the source and target environments, at least some of which are gathered prior to initiating backup and cloning. The tasks are performed during one or more backup, refresh and cloning phases. In some embodiments, scripts are automatically regenerated and executed after a failure associated with the source or target environment.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114